Case 9:17-cv-80495-KAM Document 777 Entered on FLSD Docket 04/21/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 17-CIV-80495-MARRA


  CONSUMER FINANCIAL PROTECTION BUREAU,

         Plaintiff,

  v.

  OCWEN FINANCIAL CORPORATION,
  OCWEN MORTGAGE SERVICING, INC.,
  OCWEN LOAN SERVICING, LLC and
  PHH MORTGAGE CORPORATION,

        Defendants.
  ____________________________/

                                       FINAL JUDGMENT

         In accordance with the requirement for filing a separate document pursuant to Federal Rule

  of Civil Procedure 58(a), and based on the reasons set forth in the Court’s March 4, 2021 Order

  Granting in Part the Defendants’ Motion for Summary Judgment as to Counts 1-9 of the Plaintiff’s

  Amended Complaint, based on res judicata [DE 764], and in light of the Plaintiff’s subsequently

  filed Second Amended Complaint, dropping Count 10 in its entirety and limiting the claims set

  forth in Count 1 through 9 to allegations of violations for the time period of January 2014 through

  February 26, 2017 [DE 775], the Court now enters Final Judgment in the above-captioned matter

  in favor of the Defendants.

         It is accordingly ORDERED AND ADJUDGED:

         FINAL SUMMARY JUDGMENT is here entered against the Plaintiff, CONSUMER

  FINANCIAL PROTECTION BUREAU, and in favor of all Defendants, OCWEN
Case 9:17-cv-80495-KAM Document 777 Entered on FLSD Docket 04/21/2021 Page 2 of 2




  FINANCIAL CORPORATION, OCWEN MORTGAGE SERVICING, INC., OCWEN

  LOAN SERVICING, LLC and PHH MORTGAGE CORPORATION, who shall go hence

  without day.

          The Court reserves jurisdiction to award costs.

          The Clerk of Court is directed to CLOSE this case. All pending motions are denied as

  moot.

          DONE AND ORDERED in Chambers at West Palm Beach, Florida this 20th day of April,

  2021.




                                                            KENNETH A. MARRA
                                                            United States District Judge




  Copies to:

  All parties




                                                   2
